Order entered December 18, 2012

                                    [pic]

                                   In The
                              Court of Appeals
                      Fifth District of Texas at Dallas

                             No. 05-12-01123-CV

                        Shannon Richardson, Appellant

                                     V.

                        Derrick Richardson, Appellee

              On Appeal from the 302nd Judicial District Court
                            Dallas County, Texas
                      Trial Court Cause No. DF-09-10877

                                    ORDER

      The Court has before it appellant's December 14, 2012 motion to extend
time for filing her amended brief.  The Court GRANTS the motion  and  ORDERS
that the amended brief filed by appellant on December  14,  2012  be  timely
filed as of today's date.

                                       /s/   MOLLY FRANCIS
                                             JUSTICE